DETAILED ACTION
This application is being examined under the pre-AIA  first-to-invent provisions. 
Claim Status
Applicant’s claim set filed 6/17/2019 is under consideration. Claims 1, 9, 13, 23-26, 29, 32, 43, 55-62, 64-65, 67, 70, 72, 75 and 77 are pending.
Restriction to a Single Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 9, 13, 23-26, 29, 32, 43, 55, drawn to a product of an aAPC.
II.	Claims 56 and 60, drawn to a method of activating T cells using the aAPC.
III.	Claims 57-58 and 72, drawn to a method of proliferating T cells using the aAPC.
IV.	Claim 59, drawn to a method of suppressing activity of T cells using the aAPC.
V.	Claims 61-62, 64-65, 67 and 70, drawn to a method of treating a subject using the aAPC.
VI.	Claims 75 and 77, drawn to a method of making the aAPC.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II-V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product of invention I can be used in any of the non-overlapping methods of inventions II-V.
Inventions I and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of invention I can be made by another and materially different process, such as a process of cloning or a process of inserting polypeptides into the cells instead of nucleic acids. 
Inventions II-VI are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions each recite unique methods, each with different purposes, outcomes and steps. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above.  There would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The Groups are drawn to a product and methods that are diverse in classification and in subject matter. A search for any one of the above Groups would not include a full search for any other Group, and the non-prior art issues attending each Group are complex. For example, examination of cell populations generally requires particular considerations of inherency and description, treatment and in vitro differentiation methods raise issues of enablement, and assay methods raise issues of utility and subject-matter eligibility. Considering all six Groups or any subset thereof would cause undue burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Election of Species
This application contains claims directed to the following patentably distinct species:
A)	 A species of “exogenous antigenic polypeptide”. Claim 1 limits to the “exogenous antigenic polypeptide” being selected from Table 1 or Tables 14-24. Applicant must elect ONE specifically claimed species of “exogenous antigenic polypeptide”. This election will apply to all of the claims, even if Group I above is not elected. 
B)	 A species of “exogenous antigen-presenting polypeptide” from those recited in claim 10 and 13. Applicant must elect ONE specifically claimed species of “exogenous antigen-presenting polypeptide”. This election will apply to all of the claims, even if Group I above is not elected.
C)	 A species of “covalently” or “non-covalently” from either claim 23 or 24. Applicant must elect ONE specifically claimed species of binding.
D)	 A species of “exogenous costimulatory polypeptide”, “exogenous cytokine polypeptide” or “exogenous coinhibitory polypeptide” from claim 25. Applicant must elect ONE specifically claimed species from claim 25. Applicant must further elect the corresponding polypeptide from ONE of those listed in claim 26, 29 or 32. 
E)	 A species of cell from claim 55. Applicant must elect ONE specifically claimed species of cell.
F)	 A species of “in vitro” contacting as recited in claims 62 and 70 OR “in vivo” contacting as recited in claim 62 and done in the method of claims 64 and 65. Applicant must elect ONE specifically claimed species contacting. If Group V above is elected, this species election will determine which claims in the group are considered.
G)	 A species of disease from claim 67. Applicant must elect ONE specifically claimed species of disease.
The species are independent or distinct because each of the peptides/cells/bonds have different structures and functions. Additionally, the different treatment methods have different active steps and different consideration as to outcome. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1, 13, 56-61, 64-65, 70, 72, 75 and 77 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
The examiner did not request an oral election because of the complexity of the above restriction requirement. M.P.E.P. § 812.01.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in a loss of right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A MCNEIL/            Examiner, Art Unit 1653